DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to RCE filed on 08/17/2022 for amendments filed on 07/01/2022.
Claim 1 has been amended. Claims 5-18 have been withdrawn (non-elected inventions).
Claims 1-4 are presented for examination. Claim 1 is independent claim.
Claims 1-4 remain pending in this application.

Response to Arguments Regarding Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to cited reference to Wang and/or regarding the limitations “an Internet content adaptation protocol (ICAP) port connected to the reconfigurable partition” and “perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition” of claim 1 (see pages 16-19 of REMARKS, filed 07/01/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to cited reference to Cotanis and/or regarding the limitation “wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network” of claim 1 (see pages 19-21 of REMARKS, filed 07/01/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining amendment/ arguments, see page 10-16 of REMARKS, filed 07/01/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 07/01/2022, applicant puts forth in substance that:
“As a preliminary matter, paragraph 10 of the Office Action only listed claims 1-3 as rejected, but did not address claim 4. If a rejection of claim 4 under 35 USC 103 is intended, Applicant respectfully requests a new Office Action properly indicating this rejection. This issue may be moot, as the rejection of claim 1, from which claim 4 depends, should be withdrawn.” (See page 10-11 of REMARKS, filed 07/01/2022).

In response, it is noted that the Office Action (Final Rejection - 05/18/2022) did not fail to address rejection of claim 4, but merely contains a minor typo on the rejection heading on paragraph 10 of the Office Action. Rejection of claims 1-4 were intended and a complete rejection of claim 4 was provided on page 16 (paragraph 14) of the Office Action. A brand new Office Action is not warranted for a minor typo in the rejection.

“Claim 1, upon which claims 2-4 depend, is directed to an apparatus for managing resources in an edge cloud architecture. The resources include hardware accelerator resources. The hardware accelerator resources include a reconfigurable partition with an external data interface. The apparatus includes ... 
Certain embodiments may provide a mechanism for managing heterogeneous resources in an edge cloud. In general, certain embodiments may provide an improved scheme for virtualization of accelerator (such as FPGA-based accelerators), and a resource management solution for unifying heterogeneous computing resources in an edge cloud. Pinto and Wang fail to disclose or suggest all of the elements of any of the presently pending claims, and consequently fail to provide these and other benefits and advantages.” (See page 11-12 of REMARKS, filed 07/01/2022).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “improved scheme for virtualization of accelerator”, and/or “a resource management solution for unifying heterogeneous computing resources in an edge cloud”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding the argument “managing heterogeneous resources in an edge cloud”, the claim does not recite “managing heterogeneous resources in an edge cloud”. The edge cloud architecture in the claim is merely where the resources are intended to be managed. So, all that the claim reveals regarding the edge cloud architecture is that it is where the hardware accelerator resources are intended to be managed. The recited purpose or intended use in this case does not results in a structural difference.

“Claim  1 recites, "An apparatus for managing resources in an edge cloud architecture." At page 11, the Office Action took the position that Pinto discloses these features, citing the portions of Pinto that describe managing resources. On the other hand, as tacitly admitted by the Office Action at page 4, Pinto does not disclose an edge cloud architecture. 
The Office Action took the position, "all recitations of 'edge cloud architecture' in the claim indicate mere intended use of the claimed apparatus." On the contrary, "edge cloud architecture" is not a mere intended use. For example, claim 1 also recites, "wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network." Thus, "edge cloud architecture" is not a mere intended use. Thus, the claim should be properly examined treating "edge cloud architecture" as not a mere intended use, and because these features are not found in the cited references, the rejection should be withdrawn. 
MPEP 2111.02 explains, "During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim." In this case, the recitation of "wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network" demonstrates that the recited purpose or intended use results in a structural or manipulative difference. Thus, even if "edge cloud architecture" were taken as an intended use, it still must be properly examined as a limitation. As it is not in the cited reference, the rejection should be withdrawn.
At page 4, the Office Action argued that "If the prior art structure is capable of performing intended use, then it meets the claim." On the other hand, though, Pinto's structure is not capable of managing resources in an edge cloud architecture. Thus, Pinto's structure is not capable of performing the alleged intended use. Withdrawal of the rejection is appropriate and requested. 
Page 4 of the Office Action further argued that "besides reciting the hardware accelerator resources in the claim are in an edge cloud architecture, the claim does not recite any novelty regarding edge cloud architecture that would differentiate the edge cloud architecture from a core cloud architecture." On the contrary, claim 1 recites, "wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network," which differentiates the edge cloud from a core cloud architecture. For example, a core cloud architecture does not implement a physical layer of a virtual base station of a radio access network. Thus, the claim recites aspects of an edge cloud architecture that differentiate the edge cloud architecture from  a core cloud architecture.  The rejection ought, therefore, to be withdrawn. 
Also at page 4, the Office Action reiterated: "if the apparatus taught by the combination of teachings from the prior art is capable of performing the claimed invention in a cloud architecture, it is also capable of performing the claimed invention in an edge cloud architecture, thereby meetings the claim." On the contrary, however, "wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network," is not something performable by Pinto. The proposed combination is also not appropriate, as discussed further below.
The Office Action identified some of the architectural similarities between edge cloud and core cloud architectures, citing Goldhamer, WO 2017/037687, and Ashrafi, U.S. Patent Application Publication No. 2018/0343567. Goldhamer, paragraphs [0033]-[0034] merely indicate that cloud computing can be performed in various places. Ashrafi, paragraphs [0098]-[0100] explicitly distinguishes between mobile edge network 713 and core cloud network 721. Even assuming for the sake of the argument that there are similarities, there are also differences, such that Pinto allegedly disclosing a core cloud network does not amount to disclosing or suggesting "An apparatus for managing resources in an edge cloud architecture," as recited in claim 1.” (See page 12-15 of REMARKS, filed 07/01/2022).

In response to the applicant’s arguments, examiner reiterates that Applicant’s arguments with respect to “edge cloud architecture” or more specifically regarding the limitation “wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network” of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that Pinto's structure is not capable of managing resources in an edge cloud architecture and thus, Pinto's structure is not capable of performing the alleged intended use. However, arguments categorically fail to point out how the language of the claim go beyond ‘generally linking the use to a particular technologic environment’, and/or why Pinto's structure is not capable of performing in an edge cloud architecture. The Court in KSR identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97. Examiner disagrees to the applicant’s argument, and notes that it would be obvious to take the apparatus of Pinto (that is disclosed as implemented in a cloud environment/ architecture), and to use/ implement it in an edge cloud architecture. It would be consistent with exemplary KSR rationales that support a conclusion of obviousness:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

“Claim 1 further recites, "an external control interface separated from the external data interface." The Office Action took the position that system bus 502 is separate from data bus 510. Applicant respectfully submits that even assuming for the sake of argument that these buses can be considered interfaces, they cannot both be considered "external." Data bus 510 is internal to interface module 505, whereas system bus 502 is not internal to interface module 505, but instead is separated from interface module 505 by FPGA virtualization manager 306.” (See page 15 of REMARKS, filed 07/01/2022).

In response to the applicant’s argument, Examiner notes that "external control interface" and "external data interface" are mere applicant-given name to interfaces (see specification paragraphs [0043] and [0050]-[0052] in view of Fig.2:212). The claim does not necessarily recite they are external or internal relative to any other components of the apparatus. Applicants can be their own lexicographers. However, when examining under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In this case, the specification does not provide special meaning to the term "external" (again, see specification paragraphs [0043] and [0050]-[0052] in view of Fig.2). The replacement drawing (Fig.2) submitted on 02/24/2022 does not depict "external control interface" and "external data interface" as being external to other component. To the contrary, and as claim 1 recites, these "external control interface" (231) and "external data interface" (241,251) are in fact internal components within the apparatus or FPGA 212. All the that claim requires are that the two interface be separate.

“Claim 1 also recites, "wherein the external control interface and the external data interface are configured to provide independent flow paths of a control flow and a flow, respectively." By contrast, as can be seen from FIG. 5A, all data and control to the hardware accelerators ACC #1 to ACC #N must go through system bus 502.” (See page 16 of REMARKS, filed 07/01/2022).

In response to the applicant’s argument, Examiner notes that Fig.5A discloses that the FPGA virtualization manager 306 is coupled between the FPGA device 301 and a system bus 502, and that the system bus 502 interconnects the FPGA device 301 and the processor(s) 504 of the compute node 202. Examiner disagrees that Fig.5A shows that all data and control to the hardware accelerators ACC #1 to ACC #N must go through system bus 502. Instead, examiner draws the applicant’s attention to Fig.4A of Pinto. 
In Pinto, the MCU 402 (within FPGA Virtualization Manager 306) is a processing device that implements control functions… Solid-line arrows in FIG. 4A represent communications between the MCU 402 and other components of the system that relate to control functions, and form part of a control plane of the system (see [0055] in view of Solid-line 409 in Fig.4A). 
Similarly, The MMU 406 also supports the data communications between the reconfigurable partitions 304 of the FPGA device 301 and the virtual machines. However, all such data communications are made along a data plane represented by dashed-line arrows in FIG. 4A, and do not involve the MCU 402 (see [0066] in view of dashed lines in Fig.4A). Therefore, Pinto provide separate interfaces to provide independent flow paths of a control flow and a data flow, respectively

Applicant's arguments for the dependent claims 2-4 (see page 20 of REMARKS, filed 07/01/2022) appear to stem from the applicant's assertion that claim 1 is allowable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims persist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (hereinafter, Pinto, US 20160321113 A1) in view of Chou et al. (hereinafter, Chou, WO 2018031057 A1) in view of Patterson (US 7124391 B1).

Regarding claim 1, Pinto discloses an apparatus for managing resources in cloud architecture (see Abstract in view of [0003]-[0004]; compute node (20) having one or more processors and one or more memory devices storing software enabling virtual computing resources and virtual memory to be assigned to support a plurality of virtual machines), the resources comprising hardware accelerator resources (see Fig.3:301; also see Fig.5B:301), the hardware accelerator resources comprising a reconfigurable partition (see [0045]; the FPGA device 301 comprises a dynamically reconfigurable portion 302... divided into three partitions; also see [0046]; N dynamically reconfigurable partitions 304 of the circuit 301 implement hardware accelerators ACC #1 to ACC #N respectively; also see Fig.5B:304) with an external data interface (see Fig.5B:512 "DATA BUS"; also see [0079]; the interface module 505 (of the FPGA device 301) comprises, for each partition 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, an interface circuit 510 comprising a data bus 512 and a control bus 514), and the apparatus comprising: 
an external control interface (see Fig.5A:502 “SYSTEM BUS”; also see Fig.4A:409; see [0047]; Each of the hardware accelerators ACC #1 to ACC #N communicates with the compute node 202 via an FPGA virtualization manager 306... the FPGA virtualization manager 306 also for example communicates with the hypervisor 212, which in turn communicates with the virtual machines VM1 to VMn… This communications link is for example used for transmitting commands/data between the virtual machines and the virtualization manager and/or the hardware accelerator; also see [0055] and [0066] in view of Fig.4A:409; also see [0074]-[0075]; the system bus 502 is for example a PCI (peripheral component interconnect) bus interconnecting the FPGA device 301 and the processor(s) 504 of the compute node 202; examiner articulates that the solid link 409 and/or system bus 502 that connect FPGA virtualization manager 306 to the external node for transmission of command corresponds to an external control interface) separated from the external data interface (see Fig.5B:512 "DATA BUS" in view of [0078]-[0083]; the interface module 505 (of the FPGA device 301) comprises, for each partition 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, an interface circuit 510 comprising a data bus 512 and a control bus 514... the data lines provide the data to be read/written from/to memory; also see [0055] and [0066] in view of Fig.4A:409; Solid-line arrows in FIG. 4A represent communications between the MCU 402 and other components of the system that relate to control functions, and form part of a control plane of the system; For example, the link 409 is coupled to a buffer 410 in the virtualization manager; all data communications are made along a data plane represented by dashed-line arrows in FIG. 4A; examiner articulates that the solid link 409 and/or system bus 502 that connects the FPGA virtualization manager 306 to the hypervisor 212 of the external node 202 corresponds to the external control interface, which is separated from the data bus 512 that is inside the interface module 505 of the FPGA device 301), wherein the external control interface and the external data interface are configured to provide independent flow paths of a control flow and a data flow, respectively (see [0055] in view of Solid-line 409 in Fig.4A: The MCU 402 is a processing device that implements control functions… Solid-line arrows in FIG. 4A represent communications between the MCU 402 and other components of the system that relate to control functions, and form part of a control plane of the system; also see [0066] in view of dashed lines in Fig.4A; The MMU 406 supports the data communications between the reconfigurable partitions 304 of the FPGA device 301 and the virtual machines. All such data communications are made along a data plane represented by dashed-line arrows in FIG. 4A, and do not involve the MCU 402);
a partial reconfiguration core (PRC) (see Fig.3:306 "FPGA virtualization manager"; also see [0053]-[0054] in view of Fig.4A:306 with MCU 402; also see Fig.5A:306) coupled to the external control interface (see Fig.4A:409; also see Fig.5A:502 “SYSTEM BUS”; also see [0047]-[0049]; also see [0074]-[0075]; the system bus 502 is for example a PCI (peripheral component interconnect) bus interconnecting the FPGA device 301 and the processor(s) 504 of the compute node 202); and 
wherein the PRC (see Fig.3:306 "FPGA virtualization manager"; also see Fig.4A:306 with MCU 402) is configured to: 
receive configuration control signaling (see [0060]; "Re/Configure partition" command that initializes and configures or reconfigures a partition; examiner articulates that receiving "Re/Configure partition" command corresponds to receiving configuration control signaling) and an image of a reconfigurable module (RM) (see [0062]; "Save partition context to memory" command that permits the context of a partition during runtime to be stored to a memory, such as the memory 407, permitting the use of a hardware accelerator implemented by one partition to be migrated or shared between more than one virtual machine; also see [0050]; virtualization manager 306 maintains, in its internal memory, the context of the accelerator for each of the virtual machines... The context of an accelerator corresponds to the information needed to resume the working state of the accelerator, including the bit file for configuring the partition, any defined input parameters of the accelerator or operation modes for the given virtual machine, etc.; the examiner articulates that receiving "Save partition context to memory" command corresponds to receiving an image of a reconfigurable module) via the external control interface (see [0049]; the hypervisor 212 and/or one or more of the virtual machines is configured to control the virtualization manager 306 to dynamically reconfigure one or more of the partitions 304 in order to adapt its hardware design to the needs of one or more of the virtual machines; also see [0053]-[0065]; the MCU 402 is for example capable of receiving at least some of the following commands from the hypervisor 212: "Re/Configure partition" command,… and "Save partition context to memory" command; also see [0089]; the virtual machine generates a configuration partition command, and transmits it to the MCU 402 of the FPGA virtualization manager 306, along with a bit file for configuring the accelerator; examiner articulates that it is obvious that the commands/ data received are via this link/ bus that connects the FPGA virtualization manager 306 to the hypervisor 212 of the external node 202 since bit file (context of an accelerator) for configuring the accelerator are generated and transmitted from the VM/ hypervisor), and 
perform, based on the configuration control signaling, configuration or reconfiguration of the RM in the reconfigurable partition (also see [0055] in view of Fig.4A: 402 and 409; The MCU 402 (within FPGA virtualization manager 306) is a processing device that implements control functions, for example for enabling partitions to be initialized, configured or reconfigured, time-shared, migrated, etc... the MCU 402 is capable of communication with the hypervisor 212 of the compute node 202, and in particular with an FPGA virtual manager backend module 408 of the hypervisor 212, via a link 409).
Pinto does not disclose the hardware accelerator resources are in an edge cloud architecture, wherein the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network. Pinto also does not teach the apparatus comprises an Internet content adaptation protocol (ICAP) port connected to the reconfigurable partition; wherein the PRC is configured to: perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition.
Chou discloses wherein the hardware accelerator resources (see [0027]; base stations in the RAN 101 may be implemented by both physical and virtual network components; also see [0047] and [0051]; elements may comprise FPGA) of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network (see [0026]; In addition to RAN network functions,… the virtualized architecture for the base station may support… Mobile Edge Computing (MEC) and cloud-based implementations; also see [0022]; functional split of the next generation RAN 101 (which in this case may be a single base station 104) may divide a base station into 9 functional blocks - Radio Resource Control (RRC), Packet Data Convergence Protocol (PDCP), low Radio Link Control (RLC), high RLC, low Media Access Control (MAC), high MAC, low Physical layer (PHY), high PHY, and Radio Frequency (RF)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chou with Pinto so that the hardware accelerator resources of the edge cloud architecture are configured to implement a physical layer of a virtual base station of a radio access network.
One of ordinary skill in the art would have been motivated to allow scalable, cost effective solutions to be produced that permit real-time performance optimization (Chou: see [0025] lines 1-4).
Pinto (modified by Chou) does not teach the apparatus comprises an Internet content adaptation protocol (ICAP) port connected to the reconfigurable partition; wherein the PRC is configured to: perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition.
Patterson discloses an Internet content adaptation protocol (ICAP) port connected to the reconfigurable partition (see Col.8: lines 45-52; initial configuration bit stream or the reconfiguration bit stream configures FPGA 450 through a configuration port, such as ICAP port); and
perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition (see Col.8: lines 45-52; initial configuration bit stream or the reconfiguration bit stream configures FPGA 450 through a configuration port, such as ICAP port; also see Col.3: lines 16-26; Incorporating modules into a design allows such modules to be configured, including reconfigured, during operation of FPGA 100. FPGA 100 may be partially reconfigured using a reconfiguration bitstream).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Patterson with Pinto and Chou so that an ICAP port connects to the reconfigurable partition, wherein the PRC is configured to: perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition.
One of ordinary skill in the art would have been motivated so that the module can be dynamically configured/ reconfigured within FPGA (Patterson: Col.5: lines 7-8 and 58).

Regarding claim 2, Pinto (modified by Chou and Patterson) discloses the apparatus of claim 1, as set forth above. Pinto further teaches wherein the hardware accelerator resources comprise a plurality of reconfigurable partitions (see [0045]; the FPGA device 301 comprises a dynamically reconfigurable portion 302... divided into three partitions; also see [0046]; N dynamically reconfigurable partitions 304 of the circuit 301 implement hardware accelerators ACC #1 to ACC #N respectively; also see Fig.5B:304) and each of the plurality of reconfigurable partitions has a separate external data interface (see Fig.5B:512 "DATA BUS"; also see [0079]; the interface module 505 (of the FPGA device 301) comprises, for each partition 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, an interface circuit 510 comprising a data bus 512 and a control bus 514).

Regarding claim 3, Pinto (modified by Chou and Patterson) discloses the apparatus of claim 1, as set forth above. Pinto further teaches wherein the hardware accelerator resources are hardware resources based on a field programmable gate array (FPGA) (see [0045]; the FPGA device 301 comprises a dynamically reconfigurable portion 302... divided into three partitions; also see [0046]; N dynamically reconfigurable partitions implement hardware accelerators ACC #1 to ACC #N respectively; also see Fig.5B:304).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (hereinafter, Pinto, US 20160321113 A1) in view of Chou et al. (hereinafter, Chou, WO 2018031057 A1) in view of Patterson (US 7124391 B1) in view of Cotanis (WO 2016054183 A1).

Regarding claim 4, Pinto (modified by Chou and Patterson) discloses the apparatus of claim 1, as set forth above. Pinto (modified by Chou and Patterson) does not explicitly discloses wherein the configuration control signaling is generated based on at least one of the following: information on resource occupation of the RM, and information on power consumption of a hardware accelerator.
Cotanis teaches wherein the configuration control signaling is generated based on at least one of the following: information on resource occupation of the RM, and information on power consumption of a hardware accelerator (see [1022]-[1023]; the cloud network optimization module 101 can be configured to monitor the wireless network 102 and collect or receive power indications, link connection information, throughput indication, configuration parameters and/or Key Performance Indicators (KPIs) from the wireless network 102… cloud network optimization module 101 can receive indications of a load on and/or a current available processing power at each virtual BBU 111-113… The cloud network optimization module 101 can then be configured to determine how to establish or adjust the mapping of the virtual baseband units (BBUs) and the remote radio heads (RRHs); as the wireless network traffic load and/or distribution changes, the cloud network optimization module 101 can, dynamically and in real-time in response to the changes of the wireless network traffic load and/or distribution, and reconfigure the topology of the wireless network provider system 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cotanis with Pinto, Chou and Patterson so that the configuration control signaling is generated based on at least one of the following: information on resource occupation of the RM, and information on power consumption of a hardware accelerator.
One of ordinary skill in the art would have been motivated to optimize and/or improve the network performance for the newly defined topology (Cotanis: see [1024]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanrahan et al. (WO 0122235 A1) discloses a reconfigurable system arranged to have separate control and the data paths.
Neely et al. (US 8121826 B1) discloses an FPGA-based system to support control flow connections in software systems having a number of different port types (e.g., ports other than packet data flow ports).
Khawam et al. (WO 2016085679 A1) discloses a reconfigurable instruction cell array (RICA), which is effectively a coarse-grained field programmable gate array (FPGA) with capability to rapidly reconfigure data paths that allows for control flow.
Bays (EP 3654593 A1) discloses control plane subsystem and data plane subsystem for communicating.
GUAN (EP 3327949 A1) teaches cloud-based virtualized base-station architecture, especially the edge-cloud with massive MIMO active antenna array as wireless access equipment, which can be easily updated and adapted for re-configurable massive MIMO applications.
Wan et al. (WO 2018037286 A1) teaches resource reconfiguration.
Non-patent Literature to Eckel et al. (“Embedded multi-core systems for mixed criticality applications in dynamic and changeable real-time environments”, 2014-12-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453